Judge Lane
delivered the opinion of the court:
The testimony admitted, in this case, was altogether inadmissible. The intimacies of an accused person with suspicious or guilty persons do not prove him guilty of any particular crime; neither can a combination to steal horses, formed subsequently to the larceny on trial, be proved to establish that larceny. Evidence to convict a person of a specific offense, must bear upon that offense, and not upon others, or it avails nothing.
Judgment reversed; remanded for new trial.